Citation Nr: 0920963	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-37 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 8, 
1998, for the grant of service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD.  


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD


T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from March 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for PTSD and assigned a 50 percent evaluation 
effective January 8, 1998.  

The Veteran, through his attorney, perfected the issues of a 
higher initial evaluation and earlier effective date for the 
grant of service connection for PTSD.  

The issue of an initial evaluation in excess of 50 percent 
for PTSD is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


FINDING OF FACT

The RO was not in receipt or possession of any evidence prior 
to January 8, 1998, that can reasonably be construed as a 
formal or informal claim of entitlement to service connection 
for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 8, 
1998, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Earlier Effective Date

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefore.  
In addition, 38 U.S.C.A. § 5101(a) provides in relevant part:  
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  Pertinent law and regulation also 
provide that the effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155 has the 
important function of making clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).


A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

In his initial May 1984 application for compensation and 
pension, the Veteran did not identify any psychiatric 
disorders, including PTSD, as a disability for which he was 
seeking service connection.

In his January 6, 1998, statement in support of claim, 
received on January 8, 1998, the veteran indicated that he 
wished to claim service connection for PTSD.

In a February 2005 rating determination, the RO granted 
service connection for PTSD and assigned a 50 percent 
disability evaluation with an effective date of January 8, 
1998.  

In October 2005, the Veteran, through his attorney, filed a 
notice of disagreement with the effective date.  The Veteran, 
through his attorney, again noted his disagreement with the 
assigned effective date in a December 2007 letter.  

In Brannon v. West, 12. Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995)

Where review of all documents and oral testimony reasonably 
reveals that a claimant is seeking a particular benefit, VA 
is required to adjudicate the issue of the claimant's 
entitlement to such a benefit.  Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).  On the other hand, VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (VA is not required to perform 
"prognostication" but to review issues reasonably raised).

"A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary."  38 U.S.C.A. § 5101(a); see also 38 C.F.R. 
§ 3.151(a).  A claim means a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p). "Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the Department of Veterans Affairs . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought."  38 C.F.R. § 3.155(a).  "Section 5101(a) is 
a clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Therefore, before the RO can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it.  Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that VA's failure to forward an application form to 
a claimant, who had submitted an informal claim under section 
3.155(a), waives the requirement to file a formal 
application).

The record contains no evidence that the Veteran had ever 
expressed an intent to seek service connection for PTSD prior 
to receipt of his claim on January 8, 1998.  The mere 
presence of the medical evidence does not establish an intent 
on the part of the Veteran to seek entitlement to service 
connection.  See KL v. Brown, 5 Vet. App. 205, 208 (1993).  
While the RO must interpret the Veteran's submissions 
broadly, the RO is not required to conjure up issues that 
were not raised by the Veteran.  See Talbert, supra.  The 
Veteran must have asserted the claim expressly or impliedly. 
See Isenbart, supra.

A claim for service connection for PTSD was not expressly or 
impliedly raised prior to January 8, 1998.  No treatment 
records or statements or applications from the Veteran dated 
prior to this time can be interpreted as an informal claim 
for service connection for PTSD pursuant to 38 C.F.R. 
§ 3.155.

However, the date of a claim only partially controls an 
effective date.  The provisions of 38 C.F.R. § 3.157 have an 
interesting history and have been influenced by four 
unpublished decisions of the general counsel.  Although not 
binding, when section 3.157 was last revised, the department 
noted in the federal register that the opinions of the 
general counsel were the reasons for the revision.

Section 3.157 addresses conditions precedent.  Compensation 
has been awarded or denied on the basis that a condition is 
not compensable in degree.  This sentence does not state 
service connection has been established for any particular 
disability.  The facts establish that compensation was not 
awarded for any disability and that no disability was denied 
on the basis that the disability was not to a compensable 
degree prior to the grant of service connection for PTSD.  
Therefore, the Veteran did not meet the first condition 
precedent.  As the veteran did not meet the first condition 
precedent, the effective date is controlled by the date of 
claim.

In this case, the Board is precluded from assigning an 
effective date earlier than January 8, 1998, for the granting 
of service connection for PTSD.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit 
has interpreted these decisions as meaning that VCAA notice 
is not required in the case of an appeal of an effective date 
assigned when an increased rating has been granted.  Sanford 
v. Peake, 263 Fed. App. 54 (Fed. Cir. 2008) (See Fed. Rule of 
Appellate Procedure 32.1 generally governing citation of 
judicial decisions issued on or after Jan. 1, 2007.  See also 
Federal Circuit Rule 32.1 and Federal Circuit Local Rule 
32.1. (CTAF Rule 32.1)).

On the issue of earlier effective date for service 
connection, the earliest possible date permitted by the 
effective date regulations has been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.


ORDER

An effective date earlier than January 8, 1998, for the grant 
of service connection for PTSD is denied.




REMAND

With regard to the issue of an initial evaluation in excess 
of 50 percent for PTSD, the Board notes that the Veteran was 
afforded a VA examination in May 2008.  At that time, the 
examiner rendered Axis I diagnoses of chronic PTSD; alcohol 
dependence; cannabis abuse; depressive disorder, NOS, and 
cocaine dependence, in sustained full remission.  He assigned 
a Global Assessment of Functioning Score of 55.  The examiner 
stated that the Veteran's PTSD symptoms did not result in 
total occupational and social impairment.  The examiner noted 
that the Veteran reported moderate impairment in his 
psychosocial functioning as a result of his mental health 
symptoms.  

Subsequent to the May 2008 VA examination, the Veteran's 
attorney submitted a September 2008 report from K. Platoni, 
Psy.D.  In her report, Ms. Platoni indicated that there was 
little doubt that the Veteran had remained severely impaired 
for decades, resulting in unemployability since 1998.  She 
stated that the Veteran's symptoms had remained all consuming 
for decades preventing him from functioning and surviving in 
society, other than on the streets, forming the very basis 
for his severe impairments, occupationally, socially, and 
behaviorally.  She indicated that these factors were in no 
way indicative of a diagnosis of malingering.  She opined 
that to the best of her clinical knowledge, the Veteran was 
permanently and totally disabled from productive work.  

In May 2009, the Veteran's attorney submitted additional 
evidence in support of the Veteran's claim along with the 
appropriate waiver.  

Evidence submitted included a March 2009 letter from a social 
worker at the Martinsburg, West Virginia VA PTSD Center.  In 
the letter, the social worker indicated that the Veteran 
suffered from severe and chronic PTSD and currently received 
group and individual treatment for his condition.  She noted 
that the Veteran had successfully completed the Combat Trauma 
Focused Residential Rehabilitation Program and had been 
referred to their program.  She stated that their program was 
for veterans with combat-related PTSD who had achieved 
significant trauma resolution from a trauma-focused program 
such as the Coatesville Trauma PTSD Program.  This program 
focused on the constellation of symptoms other than trauma 
that were inherent in PTSD.  

Also submitted were VA treatment records, including a May 
2009 treatment record indicating that the Veteran had 
completed the PTSD Domiciliary Program.  In the treatment 
record it was noted that the Veteran had a GAF score of 43 at 
program completion.  This score reflected his functioning in 
a structured supportive environment and was not necessarily 
indicative or predictive of functioning in the community.  

VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability. VAOPGCPREC 11-95 (1995).  In the 
present case, there appears to have been a possible worsening 
of the Veteran's PTSD symptoms since the May 2008 VA 
examination.  

Moreover, while the Veteran, through his attorney, submitted 
additional treatment records in support of his claim, the 
Board is unsure if the records submitted encompass all 
available records from the facilities where the Veteran 
received treatment.  VA is deemed to have constructive 
knowledge of documents which are generated by VA agents or 
employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  
If those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment 
records of the Veteran from the 
Martinsburg VAMC from October 2008 to the 
present, with specific emphasis being 
placed upon obtaining copies of all 
treatment records available in 
conjunction with the PTSD Residential 
Rehabilitation Program of which the 
Veteran participated in beginning in 
February 2009, and associate them with 
the claims folder.  

2.  Obtain copies of all treatment 
records of the Veteran from the 
Coatesville VAMC from August 2008 through 
October 2008, with specific emphasis 
being placed upon obtaining copies of all 
treatment records available in 
conjunction with the Combat Trauma 
Focused Residential Rehabilitation 
Program which the Veteran completed in 
October 2008, and associate them with the 
claims folder.  

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of severity of his 
PTSD.  All appropriate tests and studies, 
including psychological testing, should 
be performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file should be made available 
to the examiner.  The examiner is to note 
such review and is also requested to 
comment on the September 2008 report from 
K. Platoni.  The examiner is also 
requested to assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) only as it 
relates to the veteran's service-
connected PTSD or other psychiatric 
disability that the examiner finds is 
related to PTSD.  It is imperative that 
the examiner include an explanation of 
the GAF score provided.  The examiner is 
further requested to answer the following 
question:  Does the veteran's service- 
connected PTSD preclude employment?  If 
so, for what length of time has PTSD 
precluded employment?  The examiner 
should provide a rationale for each 
opinion.

4.  The Veteran is advised that this 
examination is needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).

5.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, his 
attorney should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


